Case 2:10-cr-00054-LGW-BWC Document 163 Filed 10/09/20 Page 1 of 4


                                                                         FILED
                                                              John E. Triplett, Acting Clerk
                                                               United States District Court

                                                           By mgarcia at 1:46 pm, Oct 09, 2020
Case 2:10-cr-00054-LGW-BWC Document 163 Filed 10/09/20 Page 2 of 4
Case 2:10-cr-00054-LGW-BWC Document 163 Filed 10/09/20 Page 3 of 4
Case 2:10-cr-00054-LGW-BWC Document 163 Filed 10/09/20 Page 4 of 4
